Mr. Justice O’Connor delivered the opinion of the court. 2. Master and servant, § 537*—when declaration does not allege violation of act relating to guarding dangerous tables. Where the allegations of the declaration, in an action to recover damages for injuries sustained while plaintiff was employed in defendant’s manufacturing shop, were limited .to the charge that the table on which plaintiff worked was defective, held that the allegations did not allege a violation of section 1 of the Health, Safety and Comfort Act of July 1, 1915 [Callaghan’s 1916 St. Supp. 5417(1)], providing that all tables in any factory, mercantile establishment, mill or workshop shall be so located wherever possible as not to be dangerous to employees, or shall be properly inclosed, fenced or otherwise protected.